ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

2.            The following is an examiner’s statement of reasons for allowance:
Claims 20-21, 23-40 and 43 are allowed because the prior art made of record does not teach an electrical connector assembly and a cover assembly, in the manner as recited in the claims.             

Reasons For Allowance
3.         With respect to claims 20-21, 23-32 and 43, the prior art made of record fails to teach the combination of steps recited in claim 20, including the following particular combination of steps as recited in claim 20, as follows:
            a connector housing defining a cavity in which an electrical busbar is disposed, wherein the connector housing defines an opening to the cavity; and
a cover attached to the connector housing; and, 
wherein the cover is disposed within the opening, thereby enclosing the cavity,   wherein the cover forms a cooling plate that is configured to cool the electrical busbar.

4.         With respect to claim 33-37, the prior art made of record fails to teach the combination of steps recited in claim 33, including the following particular combination of steps as recited in claim 33, as follows:
            a first cover portion having an inlet port; and an outlet port; 
a second cover portion having a coolant channel in fluidic communication with the inlet port and the outlet port; and
a dielectric thermal interface gel material layer, wherein the dielectric thermal interface gel material layer is in intimate physical and thermal contact with the second cover portion and wherein the dielectric thermal interface gel material    layer is configured to be in intimate physical and thermal contact with the electrical busbar.

5.         With respect to claim 38-40, the prior art made of record fails to teach the combination of steps recited in claim 38, including the following particular combination of steps as recited in claim 38, as follows:
a printed circuit board having an electrical temperature sensor disposed thereon;
a terminal disposed within an aperture extending through the printed circuit board; and
a thermally conductive spring attached to the printed circuit board in a location proximate the electrical temperature sensor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851